Judgment and order reversed on the facts and a new trial granted, with costs to the appellants to abide the event, unless the plaintiff shall, within, ten days, stipulate to reduce the verdict to the sum of $7,800, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. Memorandum: A fair question of fact as to the negligence of the defendants was presented and we are of the opinion that a verdict for the plaintiff was justified. Considering, however, the earning capacity of the deceased, and his age, we deem the verdict excessive. All concur. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.